Citation Nr: 9904403	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  94-21 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.  

2.  Entitlement to service connection for an eye disorder.  

3.  Entitlement to service connection for a disability 
manifested by headaches.  

4.  Entitlement to service connection for a rib disability.  

5.  Entitlement to service connection for a spinal 
disability.  

6.  Entitlement to a compensable schedular rating for atrophy 
of the left testicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1954 to 
July 1957.  

By a November 1992 rating action, the regional office (RO), 
in pertinent part, granted service connection for atrophy of 
the veteran's left testicle, assigned a noncompensable 
evaluation for this disability, and awarded him special 
monthly compensation on the basis of loss of use of a 
creative organ.  Subsequently, in a notice of disagreement 
which was received at the RO in February 1993, the veteran 
raised the issue of entitlement to a higher rate of special 
monthly compensation.  A review of the claims folder suggests 
that the RO has not furnished the veteran with a statement of 
the case regarding such an issue.  The issue of entitlement 
to a higher rate of special monthly compensation is therefore 
referred to the RO for appropriate action.  

Also by the November 1992 rating action, the RO denied the 
veteran's claim of entitlement to non-service-connected 
disability pension benefits.  Thereafter, in the substantive 
appeal which was received at the RO in July 1993, the veteran 
again requested consideration of a non-service-connected 
disability pension benefits claim.  Importantly, however, the 
RO has not furnished the veteran with a statement of the case 
concerning this claim.  The issue of entitlement to non-
service-connected disability pension benefits is not 
inextricably intertwined with the current appeal and is 
therefore referred to the RO for appropriate action.  

(The decision below addresses the veteran's claims of service 
connection.  Consideration of the rating issue is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the veteran has a current left leg disability attributable to 
his period of service.  

2.  The record contains no competent medical evidence 
associating the veteran's currently shown left hyperexotropia 
with intermittent diplopia in primary gaze, and constant 
diplopia in the left inferior gaze to his active military 
service.

3.  The record contains no competent medical evidence 
associating any cerebellar degeneration and headaches to his 
active military service.  

4.  The record contains no competent medical evidence that 
the veteran has a current rib disability attributable to his 
period of service.  

5.  The record contains no competent medical evidence that 
the veteran has a current spine disability attributable to 
his period of service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left leg 
disability, an eye disorder, a disability causing headaches, 
a rib disability, or a spinal disability is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
A well-grounded claim is a plausible claim, one that appears 
to be meritorious.  See Murphy, 1 Vet.App. at 81.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
Generally, in order for a claim of service connection to be 
well grounded, there must be proof of present disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992); see also 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, 
for a well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
evidence, including a veteran's statements, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  In other 
words, a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
However, where the issue does not require medical expertise, 
lay testimony may be sufficient.  See Layno v. Brown, 
6 Vet.App. 465, 469 (1994).  

Left Leg Disability

In June 1992, the veteran filed a claim of service connection 
for injuries sustained as a result of an in-service truck 
accident in July 1956.  In pertinent part, he claimed that he 
injured the tendon in his left leg.  Thereafter, in an August 
1992 report of the in-service injury, the veteran again 
claimed that the tendon behind his knee was cut as a result 
of this accident.  Subsequently, at a personal hearing 
conducted before a hearing officer at the RO in February 
1994, the veteran reiterated these contentions.  Hearing 
transcript (T.) at 5.  Specifically, the veteran testified 
that he had been told that he had cut his tendon and that, 
since the in-service accident, he experienced weakness in his 
leg and sometimes "walk[ed] funny."  T. at 5.  He described 
this symptomatology as becoming increasingly worse and more 
frequent since the accident.  T. at 8, 14.  He denied seeking 
treatment at the Holyoke Soldiers Home in the late 1950s or 
at any VA medical center until June 1992.  T. at 7.  

According to the available service medical records, the 
veteran was hospitalized for approximately one month 
beginning in July 1956 for injuries sustained when he was 
struck by a truck and knocked to the ground.  Injuries 
included a large tender mass of the left scrotum as well as a 
contusion and laceration of the left eye and face.  In 
addition, physical examination on admission demonstrated the 
presence of an abrasion of the left lateral aspect of the 
veteran's lower extremity over his knee.  No further 
abnormalities of the veteran's left lower extremity, or any 
pertinent diagnoses, were noted in the hospitalization 
report.  The remainder of the service medical records are 
negative for complaints of, treatment for, or findings of a 
disability of the veteran's left leg.  In fact, the report of 
a separation examination which was conducted in July 1957 
indicated that an evaluation of the veteran's lower 
extremities was normal.  

The veteran was discharged from active military duty in July 
1957.  At a VA general medical examination conducted in 
October 1992, the veteran reported that, as a result of the 
in-service accident, he sustained "left-sided injuries from 
his foot all the way up to his head."  The report of this 
evaluation included no findings, or diagnoses, of a left leg 
disability.  In fact, the examiner concluded that the 
evaluation of the veteran was "basically a normal physical 
exam . . . with the exception of what appears to be both 
systolic and diastolic hypertension which is uncontrolled."  

On the same day as the VA general medical examination, the 
veteran also underwent a VA spine evaluation at which time he 
described variable strength in his legs.  The spine 
examination centered on a neurologic evaluation concerning 
the veteran's headaches.  No findings, or diagnoses, of a 
left leg disability were given.  

The veteran also underwent a VA scars (skin) evaluation at 
which time he reported that, as a result of the in-service 
accident, he sprained his left knee.  Physical examination of 
his left knee was "perfectly normal."  The examiner cited 
full range of motion and no scars.  No disability of the 
veteran's left lower extremity was diagnosed.  

The Board of Veterans' Appeals (Board) acknowledges the 
veteran's repeated contentions that he injured his left lower 
extremity in the in-service truck accident in July 1956.  In 
addition, the Board notes that the hospitalization records of 
treatment that the veteran received following this accident 
include a notation regarding the presence of an abrasion of 
the left lateral aspect of the veteran's lower extremity over 
his knee.  However, the remainder of the service medical 
records, including the July 1957 separation examination, 
failed to show any complaints of, treatment for, or findings 
of a disability of the veteran's left lower extremity.  
Significantly, none of the post-service medical records which 
have been obtained and associated with the claims folder 
provide competent medical evidence of a current left leg 
disability attributable to service.  

Competent medical evidence of a nexus between any current 
disability and the veteran's active military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet.App. 134 (1994).  Such evidence is lacking in 
this case.  In other words, no one with sufficient expertise 
has provided an opinion that the veteran has current left leg 
difficulties which are traceable to military service or to 
continued symptoms since service.  Consequently, the 
veteran's claim of service connection for a left leg 
disability is not well grounded.  Caluza, supra.

Eye Disorder

In the claim which the veteran filed in June 1992 for service 
connection for injuries sustained as a result of the 
in-service truck accident, he described facial injuries to 
include scars as well as eyesight problems.  In the August 
1992 report of the in-service injury, the veteran claimed 
that he sustained a severe laceration over his left eye as a 
result of this accident.  At the February 1994 personal 
hearing, the veteran reiterated these contentions.  
T. at 4-5, 13.  Specifically, he testified that he began 
experiencing double vision and rolling of his left eye in its 
socket "right after" the in-service accident.  T. at 4, 13.  
According to the veteran's testimony, his vision problems are 
confined to his left eye.  T. at 4, 13.  He describes this 
symptomatology as becoming increasingly worse and more 
frequent since the accident.  T. at 8, 14.  He denied seeking 
treatment at the Holyoke Soldiers Home in the late 1950s or 
at any VA medical center until June 1992.  T. at 7.

According to the service medical records, the physical 
examination completed on hospitalization admission in July 
1956 demonstrated, in pertinent part, the presence of a three 
centimeter, jagged laceration along the veteran's left 
supraorbital ridge and an associated contusion of his left 
eye.  While under local anesthesia, the veteran underwent 
debridement and suture of the laceration of his left 
supraorbital region.  An eye consultation revealed no 
evidence of intraocular damage and resulted in the assessment 
of a contusion of the lid with a repaired laceration.  
Pertinent final diagnoses included a contusion and a 
lacerated wound of the left supraorbital area.  Both were 
noted to have improved.  A supplemental report also indicated 
that the laceration to the veteran's left supraorbital ridge 
had no artery or nerve involvement.  In addition, the report 
of the July 1957 separation examination noted that an 
evaluation of the veteran's eyes was normal.  In fact, he was 
found to have uncorrected vision of 20/20 in each eye, color 
vision of 20/20, normal field of vision, and normal 
intraocular tension.  

In May 1992, the veteran sought medical treatment.  He 
reported that he had been hit on his forehead with a baseball 
bat that evening.  He had no specific complaints other than a 
laceration on his forehead.  The veteran's pupils were found 
to be four millimeters and reactive.  The report of this 
treatment included no complaints, findings, or diagnoses of 
an eye disorder.  A computerized tomography taken of the 
veteran's head two months later showed a slight prominence to 
the cortical sulci but no evidence of parenchymal bleed, 
stroke, or subdural hematoma.  

At the October 1992 VA general medical examination, the 
veteran reported that, as a result of the in-service 
accident, he sustained "left-sided injuries from his foot 
all the way up to his head, including his eye."  Evaluation 
of the veteran's eyes demonstrated extraocular movements 
which were within normal limits, equal and reactive pupils, 
and clear sclerae.  No eye disorder was diagnosed.  In fact, 
the examiner concluded that the evaluation of the veteran was 
normal except for, what appeared to be, uncontrolled systolic 
and diastolic hypertension.  

Also on the same day as the VA general medical examination, 
the veteran underwent a VA scars (skin) evaluation at which 
time he reported that, as a result of the in-service 
accident, he sustained a laceration of his left eye.  
Physical examination of his left eye showed a one-inch 
well-healed scar of his left upper eyelid.  No eye disability 
was diagnosed.  

At a VA visual examination conducted on the following day, 
the veteran reported experiencing double vision following 
head trauma in 1956.  According to the report of this 
evaluation, the veteran's uncorrected vision at distance was 
20/40 in his right eye and 20/60 in his left eye; his 
corrected vision at distance was 20/30 in his right eye and 
20/30 in his left eye; his uncorrected vision at near was 
20/100 in his right eye and 20/70 in his left eye; and his 
corrected vision at near was 20/25 in his right eye and 20/25 
in his left eye.  Further examination demonstrated 
intermittent diplopia in primary gaze as well as constant 
diplopia in the left inferior gaze, for which the veteran 
compensated with a head tilt.  In an addendum, the examiner 
also noted a left hyperexotropia.  

The Board acknowledges the veteran's repeated contentions 
that he sustained an eye disorder as a result of the 
in-service truck accident in July 1956.  In addition, the 
Board notes that the hospitalization records of treatment 
that the veteran received following this accident include a 
diagnosis of a contusion and a laceration of the left 
supraorbital area.  However, the remainder of the service 
medical records, including the July 1957 separation 
examination, failed to show any complaints of, treatment for, 
or findings of an eye disability.  With regard to the 
post-service medical records, the Board acknowledges that the 
October 1992 VA visual examination demonstrated the presence 
of a left hyperexotropia, intermittent diplopia in primary 
gaze, and constant diplopia in the left inferior gaze.  

Significantly, however, the claims folder does not contain 
competent medical evidence specifically attributing the 
veteran's eye disability to his active military duty or to an 
event coincident therewith, such as the in-service trauma.  
Competent medical evidence of a nexus between current 
disability and the veteran's active military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet.App. 134 (1994).  Such evidence is lacking in 
this case.  In other words, no one with sufficient expertise 
has provided an opinion that the veteran's eye disability is 
traceable to military service, either having its onset during 
service or as the product of continued symptoms since 
service.  Consequently, the veteran's claim of service 
connection for an eye disability must be found to be not well 
grounded.  Caluza, supra.

Disability Manifested by Headaches

In the claim that the veteran filed in June 1992 for service 
connection for injuries incurred as a result of the 
in-service truck accident, he also maintained that he had 
sustained a possible fracture to his skull as well as 
headaches.  In the August 1992 report of the in-service 
injury, the veteran claimed that he had sustained a brain 
concussion as a result of this accident.  At the February 
1994 personal hearing, the veteran reiterated these 
contentions.  T. at 4-6, 13.  Specifically, he testified that 
he began experiencing headaches, flashes of light, and nausea 
"right after" the in-service accident.  T. at 4-6, 13.  He 
describes this symptomatology as becoming increasingly worse 
and more frequent since the accident.  T. at 8, 14.  He 
denied seeking treatment at the Holyoke Soldiers Home in the 
late 1950s or at any VA medical center until June 1992.  
T. at 7.

According to the service medical records, X-rays taken of the 
veteran's skull during the July 1956 hospitalization showed 
opacity of the left maxillary antrum without evidence of 
associated bone injury.  No specific abnormalities of the 
veteran's head, including complaints of headaches, were noted 
in the hospitalization report.  In fact, the service medical 
records are negative for complaints of, treatment for, or 
findings of a disability causing headaches.  In particular, 
the report of the July 1957 separation examination noted that 
an evaluation of the veteran's head was normal.  No findings 
of headaches were noted on the separation examination report.  

The report of the veteran's post-service treatment in May 
1992 for a laceration to his forehead noted a three 
centimeter, superficial oblique laceration on his central 
forehead.  No bruising was shown.  A computerized tomography 
taken of the veteran's head two months later showed a slight 
prominence to the cortical sulci but no evidence of 
parenchymal bleed, stroke, or subdural hematoma.  

At the October 1992 VA general medical examination, the 
veteran reported that, as a result of the in-service 
accident, he sustained "left-sided injuries from his foot 
all the way up to his head."  Evaluation of the veteran's 
head showed a scar on the veteran's left forehead.  No 
disability causing headaches was diagnosed.  In fact, the 
examiner concluded that the evaluation of the veteran was 
normal except for, what appeared to be, uncontrolled systolic 
and diastolic hypertension.  

At the VA spine examination which was conducted on the same 
day as the VA general medical evaluation in October 1992, the 
veteran informed the examiner that he sustained a brain 
concussion and was rendered unconscious for three days after 
the in-service accident and that he was mugged with a 
baseball bat, having been hit on the front of his head in May 
1992.  In addition, the veteran reported that, for the 
previous year, he had experienced periodic right frontal 
headaches.  He also described seeing spots in the front of 
his eyes; having some vomiting, nausea, and "wicked" pain 
on both sides of his head; and having occasional imbalance; 
and occasionally missing a step (once or twice a week).  He 
stated that his headaches first started in 1970 and stopped 
three years later.  Examination showed a depressed scar on 
the veteran's forehead from the baseball mugging.  The 
examiner diagnosed status-post in-service concussion, 
status-post head trauma with mugging in May 1992, and 
alcoholism by history.  Alcoholic cerebellar degeneration and 
tension headaches were noted.  In an addendum to the 
examination report, the examiner noted that a copy of the 
record of the computerized axial tomography scan which the 
veteran had recently undergone at the West Roxbury VA Medical 
Center (VAMC) and which the examiner had requested showed 
"no subdural."  

The Board acknowledges the veteran's repeated contentions 
that he sustained a disability which caused headaches as a 
result of the in-service truck accident in July 1956.  In 
addition, the Board notes that the examiner conducting the 
October 1992 VA spine examination concluded that the veteran 
was status-post in-service concussion, and status-post head 
trauma with mugging in May 1992.  Importantly, however, the 
examiner also diagnosed alcoholic cerebellar degeneration and 
tension headaches.  Clearly, there is no indication that any 
in-service concussion was linked to currently shown problems, 
such as headaches.  Absent such a link, the claim may not be 
considered well grounded.  Caluza, supra.  In short, no 
competent medical evidence has been submitted to link 
currently shown disability with any in-service concussion or 
continued symptoms since service.

Rib Disability

In the claim that the veteran filed in June 1992, he 
asserted, in relevant part, that his ribs were damaged as a 
result of the in-service truck accident in July 1956.  In the 
August 1992 report of the in-service injury, the veteran 
claimed that he bruised or broke his ribs as a result of this 
accident.  At the February 1994 personal hearing, the veteran 
reiterated these contentions.  T. at 6, 13.  He testified 
that he "fractured, . . . pretty well sprained[,] or 
whatever" two ribs on his left side as a result of the 
in-service accident.  T. at 6, 13.  He maintains that his 
relevant symptomatology has become increasingly worse and 
more frequent since the accident.  T. at 8, 14.  He denied 
seeking treatment at the Holyoke Soldiers Home in the late 
1950s or at any VA medical center until June 1992.  T. at 7.

The service medical records are negative for complaints of, 
treatment for, or findings of a rib disability.  No rib 
abnormalities were noted at the July 1957 separation 
examination.  Additionally, according to the post-service 
medical records, the veteran reported that, as a result of 
the in-service accident, he sustained "left-sided injuries 
from his foot all the way up to his head."  The October 1992 
VA examination where this statement was made revealed no 
findings, or diagnoses, of a rib disability.  In fact, the 
examiner concluded that the evaluation of the veteran was 
normal except for, what appeared to be, uncontrolled systolic 
and diastolic hypertension.  

The Board acknowledges the veteran's repeated contentions 
that he injured two of his left ribs in the in-service truck 
accident in July 1956.  Significantly, however, none of the 
service, or post-service, medical records which have been 
obtained and associated with the claims folder provide 
competent medical evidence of a current rib disability 
attributable to service.  Competent medical evidence of a 
nexus between any current disability and the veteran's active 
military service is required for a finding of a well-grounded 
claim.  See Jones v. Brown, 7 Vet.App. 134 (1994).  Such 
evidence is lacking in this case.  In other words, no one 
with sufficient expertise has provided an opinion that the 
veteran has current rib difficulties which are traceable to 
military service or to continued symptoms since service.  
Consequently, the veteran's claim of service connection for a 
rib disability is not well grounded.  Caluza, supra.  

Spinal Disability

In the claim that the veteran filed in June 1992, he 
asserted, in relevant part, that he developed spinal problems 
as a result of the in-service truck accident in July 1956.  
In the August 1992 report of the in-service injury, the 
veteran did not claim to have sustained any spinal disability 
as a result of this accident.  However, at the February 1994 
personal hearing, the veteran described noncontinuous pain in 
his low back area.  T. at 6, 13.  He testified that this 
symptomatology had become increasingly worse and more 
frequent since the accident.  T. at 8, 14.  

The service medical records are negative for complaints of, 
treatment for, or findings of a spinal disability.  According 
to the report of the July 1957 separation examination, an 
evaluation of the veteran's spine was normal.  

According to the report of the veteran's May 1992 treatment 
for a laceration to his forehead, a physical examination 
demonstrated no tenderness of his neck or spine.  At the 
October 1992 VA general medical examination, the veteran 
reported that, as a result of the in-service accident, he 
sustained "left-sided injuries from his foot all the way up 
to his head."  This evaluation showed no findings, or 
diagnoses, of a spinal disability.  In fact, the examiner 
concluded that the evaluation of the veteran was normal 
except for, what appeared to be, uncontrolled systolic and 
diastolic hypertension.  

At the VA spine evaluation which was conducted on the same 
day as the VA general medical examination, the veteran 
reported "sometimes" having "back pain in the muscles."  
The spine examination centered on a neurological evaluation 
of the veteran's headaches.  No findings, or diagnoses, of a 
spine disability were given.  

The Board acknowledges the veteran's repeated contentions 
that he developed spinal problems, particularly in his low 
back area, as a result of the in-service truck accident in 
July 1956.  Significantly, however, none of the service, or 
post-service, medical records which have been obtained and 
associated with the claims folder provide competent medical 
evidence of a spine disability attributable to service.  

As with the previously mentioned claims, competent medical 
evidence of a nexus between any current disability and the 
veteran's active military service is required for a finding 
of a well-grounded claim.  See Jones v. Brown, 7 Vet.App. 134 
(1994).  Such evidence is lacking in this case.  In other 
words, no one with sufficient expertise has provided an 
opinion that the veteran has current spinal difficulties 
which are traceable to military service or to continued 
symptoms since service.  Consequently, the veteran's claim of 
service connection for a spine disability is not well 
grounded.  Caluza, supra.  

The Board notes that the veteran has claimed to have received 
treatment at a VA outpatient clinic.  However, the Board 
notes that the veteran testified that these reports reflect 
recent treatment only.  Significantly, there is no suggestion 
that these medical records would provide medical opinions 
regarding the etiology of any of the claimed disabilities.  
Furthermore, with regard to the representative's request for 
additional development, the Board points out that the United 
States Court of Veterans Appeals (Court) has held that, if a 
veteran fails to submit evidence in support of a plausible 
claim, VA is under no duty to assist the veteran in any 
further development of the claim.  See Grottveit at 93.


ORDER

Service connection for a left leg disability, an eye 
disorder, a disability manifested by headaches, a rib 
disability, or a spinal disability is denied.


REMAND

An appeal to the Board consists of a timely filed notice of 
disagreement and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991) and 38 C.F.R. § 20.200 (1998).  A 
notice of disagreement must be filed within one year from the 
date of mailing of the notice of the determination.  
38 U.S.C.A. § 7105(b)(1) (West 1991); see also 38 C.F.R. 
§ 20.201 (1998).  A substantive appeal must be filed within 
60 days from the date the statement of the case is mailed, or 
within the remainder of the one-year period from the date of 
mailing of the notice of determination, whichever occurs 
later.  38 U.S.C.A. § 7105(d)(3) (West 1991) and 38 C.F.R. 
§§ 20.302(b), 20.303 (1998); see also 38 C.F.R. § 20.202 
(1998).  The Board does not have jurisdiction over an issue 
for which an appeal has not been timely perfected.  See 
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet.App. 554 
(1993); and 38 C.F.R. §§ 3.104, 3.105 (1998) (in the absence 
of a properly perfected appeal, the Board is without 
jurisdiction to determine the merits of a case); see also YT 
v. Brown, 9 Vet.App. 195 (1996); Cuevas v. Principi, 3 
Vet.App. 542, 546 (1992).  Cf.  Rowell v. Principi, 
4 Vet.App. 9 (1993).

A substantive appeal consists of a properly completed 
VA Form 9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  
Regardless of the particular form, a substantive appeal must 
"either indicate that the appeal is being perfected as to 
all . . . issues or must specifically identify the issues 
appealed."  In addition, a substantive appeal must "set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  
38 C.F.R. § 20.202 (1998); see also 38 U.S.C.A. § 7105(d)(3) 
(West 1991).  

Review of the claims folder in the present case reveals that, 
by the November 1992 rating action, the RO, in pertinent 
part, granted service connection for atrophy of the left 
testicle and assigned a noncompensable evaluation for this 
disability, effective from June 1992.  In a letter dated on 
November 27, 1992, the RO notified the veteran of this 
determination.  In a statement received at the RO on 
February 1, 1993, the veteran explained that he had not 
received a letter notifying him of the time of a scheduled VA 
urology examination.  The veteran, thereafter, requested that 
the RO consider his statement to be a notice of disagreement 
with the November 1992 rating action.  The RO treated the 
veteran's statement as a notice of disagreement and, on 
June 12, 1993, issued a statement of the case which 
addressed, among other things, the rating issue.  

Thereafter, on July 15, 1993, the RO received a VA Form 9, 
Appeal to Board of Veterans' Appeals (Form 9), which was 
dated on the same day.  In the Form 9, the veteran referred 
to his service connection claims which the RO had denied in 
the November 1992 rating action.  He did not, however, 
provide argument regarding (or refer to) his claim for a 
compensable disability rating for atrophy of his left 
testicle.  Thereafter, no argument was presented until the 
veteran provided testimony on this issue at the personal 
hearing conducted before a hearing officer at the RO on 
February 23, 1994.  T. at 2, 10-14. Subsequently, a 
VA Form 1-646, Statement of Accredited Representation In 
Appealed Case, (Form 1-646), was received.  This document was 
dated April 5, 1994.  

The Board acknowledges the fact that the veteran's notice of 
disagreement with the noncompensable disability rating 
assigned for left testicle atrophy was received on 
February 1, 1993, which was clearly within one year of the 
November 27, 1992, notification.  Consequently, the Board 
concludes that the veteran filed a timely notice of 
disagreement.  Significantly, however, a substantive appeal 
setting forth argument as to this issue was not received 
within the period prescribed by law.  The veteran's Form 9 
was received at the RO on July 15, 1993, which was within 
60 days after the statement of the case was furnished to him 
on June 12, 1993, and within one year following the 
November 27, 1992, notification of the grant of service 
connection for atrophy of the left testicle and the 
assignment of a noncompensable rating for this disability.  
38 U.S.C.A. § 7105(d)(3) (West 1991) and 38 C.F.R. 
§§ 20.302(b), 20.303 (1998).  Significantly, however, the 
veteran did not, in his Form 9, "set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching" the rating decision.  See 
38 C.F.R. § 20.202 (1998).  See also 38 U.S.C.A. § 7105(d)(3) 
(West 1991).  The personal hearing, at which time the veteran 
presented testimony on this issue, did not occur until 
February 23, 1994.  Clearly, the transcript of this personal 
hearing was not received within 60 days after the statement 
of the case was furnished to the veteran on June 12, 1993, or 
within one year following the November 27, 1992, notification 
of the assignment of this noncompensable disability rating.  

The United States Court of Veterans Appeals has held that, 
when the Board addresses a question that has not yet been 
addressed by the originating agency, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
he has been given an adequate opportunity to submit such 
evidence and argument, and whether the statement of the case 
provided to the veteran fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (1998).  If not, the matter must be 
remanded to avoid prejudice to the claimant.  Bernard v. 
Brown, 4 Vet.App. 384, 393 (1993).

The Board has thoroughly reviewed the claims folder and 
concludes that this remand is the first time that the veteran 
has been notified of a timeliness of appeal question.  The 
veteran, therefore, has not yet been afforded an opportunity 
to present argument and/or evidence on this question; nor has 
he been provided a statement of the case or a supplemental 
statement of the case with respect to the issue of timeliness 
of his substantive appeal.  Consequently, the Board will 
remand the matter to the RO to avoid the possibility of 
prejudice.  38 C.F.R. § 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The veteran and his representative 
should be contacted and notified of the 
right to submit evidence, argument, 
and/or comment with regard to the 
question of the timeliness and adequacy 
of the veteran's substantive appeal 
concerning his claim for a compensable 
disability rating for the 
service-connected atrophy of his left 
testicle.  He should be informed of his 
right to request a hearing on the matter 
if he so desires.  The veteran should be 
specifically asked if, by his failure to 
address this issue, he intended to 
withdraw his appeal as to the claim.

	2.  After the above development has been 
completed, the RO should issue a 
supplemental statement of the case.  
This supplemental statement of the case 
should contain a summary of the 
pertinent facts as well as a summary of 
the laws and regulations applicable to 
the proper filing of substantive 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, 20.302).  See 
38 C.F.R. §§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

